Citation Nr: 1523892	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for polycythemia vera, to include as secondary to in-service radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  In his May 2014 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for April 2015.  However, in a February 2015 statement, the Veteran cancelled his request for a hearing and asked that his claim be decided on the evidence of record.  Therefore, the Board considers his hearing request to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

The Veteran has asserted that his polycythemia vera, a form of blood cancer, was caused by radiation exposure sustained in service from almost daily guard duty at a radar tower.  The Board notes that it has been established that radar does not emit ionizing radiation and so presumptive service connection does not apply; however, microwave type radiation is emitted from radar equipment.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In support of the claim, the Veteran has submitted a medical treatise which specifically notes that exposure to intense radiation can be a risk factor for polycythemia vera.  

Notably, the Veteran's service personnel records have not been associated with the claims file, so the Board is unable to confirm the Veteran's duties or duty station in order to verify the reported radiation exposure, nor has a medical opinion been obtained in this matter.  Therefore, the Board finds that remand is necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Conduct the appropriate development to locate the Veteran's service personnel records and associate those records with the record.  

2.  Schedule the Veteran for a VA examination by a medical doctor examiner with sufficient expertise to determine the etiology of polycythemia vera.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be performed.  If radiation exposure of any sort is verified by the service personnel records, or the service personnel records corroborate that the Veteran served in close proximity to radar, that should be noted for the examiner.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that polycythemia vera is etiologically related to the Veteran's active service, to include any verified radiation exposure during service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

